TO BE FILED ON PUBLIC DOCKET

 

To: Chambers of Magistrate Judge Carolyn K. Delaney
via Courtroom Deputy Kyle Owen, kowen@caed.uscourts. gov
From: Jackie Lee Brown, Guardian Ad Litem for Minor Plaintiffs
Re: Application for Order Authorizing Blocked Account Disbursement

Prasad v. County of Sutter, E.D, Cal. Case No. 2:12-cv-00592-TLN-CKD
APPLICATION
Pursuant to the procedure set forth in the relevant blocked account order entered under
seal by the Court in this case and B.D. Cal. L.R. 202(f), court-appointed guardian ad litem Jackie
Lee Brown hereby submits the following request for an order authorizing an interim

disbursement of blocked account funds.

Name (initials only) of minor plaintiff/blocked account beneficiary:

N.O.?P. 6 [Full Name To Be Filed Under Seal]
Bank Account Number: To Be Filed Under Seal

Purpose(s) for which funds are requested:

CAO ALI (awarace [extva COVTiOY\av ACKWIT<S Chap, Dance
wry Ymyastcs? Fomiry Cruise a 4 305

ount requested:

 

Requested payee: \ OcKAR Lee Brousy

Documentation supporting this request, if available, is attached (or filed under seal, as appropriate).

patep: Q1 \L2 fe Kn eee

sare
[PROPOSED]

The Court hereby approves this request, and authorizes the withdrawal of the requested
amount from the indicated blocked account for disbursement to the payee identified above.

IT IS SO ORDERED.

patep: Af Of bey 7 Aryl.

Hon. Carolyn K. Delaney
Magistrate Judge
United States District Court

(1231708.2]
